                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


 TIMOTHY LIVINGSTON,

                    Petitioner,                                           19-cv- 12656

            V.

                                                                          OPINION
 UNITED STATES,

                    Respondent.

          WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Petitioner Timothy Livingston’s (“Petitioner”)
motion to vacate, set aside, or coilect his sentence pursuant to 2.8 U.S.C. § 2255 because he
received ineffective assistance of counsel in violation of the Sixth Amendment. ECF No. 1
(“Motion”). For the reasons set forth below, the Motion is DENIED.
 I.       BACKGROUND
        On December 11, 2015, the United States Attorney’s Office for the District of New Jersey
charged Petitioner in a three-count indictment. ECF No. 1, 15-cr-636. On July 8, 2016,
Petitioner was charged in a six-count superseding indictment. ECF No. 35, 15-cr-636
(“Superseding Indictment”). On October 27, 2016, Petitioner pled guilty to counts one, two, and
six of the Superseding Indictment. ECF No. 53, 15-cr-636. Count one charged Petitioner with
conspiracy to commit an offense or defraud the United States in violation of 18 U.S.C. § 371.
Count two charged Petitioner with conspiracy to coiiirnit fraud and related activity in connection
with electronic mail, in violation of 18 U.S.C. § 1037(a)(1) & (3)-(4), (b)(2)(A) & (C)-(E).
Count six charged Petitioner with aggravated identity theft, in violation of 18 U.S.C.
§ 102$(a)(1) & (2). At the plea hearing, Petitioner admitted to the following facts:
      •   He was “a member of a conspiracy to transmit multiple unlawful commercial electronic
          mail messages commonly referred to as Spam.”
      •   He agreed with “Tornasz Chinielarz to use access credentials for email accounts
          belonging to customers of Corporate Victim No. 1, a telecommunications company,
          without the authorization of Corporate Victim No. 1 or its customers.” He did so “with
          the intent to defraud, using a computer program Chmielarz had created” and he did, “in
          fact, obtain the credentials for these accounts” and “access the accounts without
          authorization, using that program with the intent to defraud.”
      •   He agreed with Chmielarz to, and in fact did, “send commands to these accounts to
          transmit Spam for private financial gain.” “[B]y using these accounts to transmit Spam,
          the integrity or availability of data was impaired in the accounts of customers of Corporate
          Victim No. 1” and Petitioner “obtained something of value worth $1,000 or more during
          a one-year period, not including the use of Corporate Victim No. l’s sewers” and “caused

                                                    1
          loss to one or more persons during any one-year period, aggregating in at least $5,000 in
          value.”
      •   He agreed with Chmielarz to, and in fact did, “transmit Spam by exploiting vulnerabilities
          in a website owned by Corporate Victim No. 2, [a technology and consulting company
          headquartered in New York,] using another computer program Chrnielarz had written.”
          He “did so in a maimer that would impair the ability of a recipient of the message.   .  or
                                                                                                    .




          a law enforcement agent to identify, locate or respond to a person who initiated the
          electronic mail message, or to investigate the alleged violation.”
      •   Petitioner used “proxy servers to remain anonymous, hide the true origin of the Spain,
          and evade anti-span filters and other Spam-blocking techniques.” “[T]he header
          information in the Spain. was altered or concealed in a manner that would impair the
                                     .   .



          ability of a recipient of the message..   or law enforcement agency to identify, locate or
                                                    .



          respond to a person who initiated the electronic mail message or to investigate the alleged
          violation.”
      •   He took the above-described actions “knowingly, willfully and voluntarily,” and plead
          guilty “voluntarily and of (his] own free will because [he is], in fact, guilty.”
ECF No. 90 at 16-20, 15-cr-636 (“Hearing Transcript”). Based on the above-described facts and
Petitioner’s answers in his Form 11 questionnaire, the Court found Petitioner “capable of
entering an informed plea” and “aware of the nature of the charges and consequences of the
plea.” Id. at 21. The Court thus accepted Petitioner’s guilty plea. Id.
       On February 14, 2017, Petitioner was sentenced pursuant to a Rule 11 plea agreement to
forty-eight months imprisomnent and one year of supervised release. ECF Nos. 60, 82, 15-cr-
636. The same day, the Court entered a judgment against Petitioner. ECF Nos. 61, 15-cr-636.
Without changing the sentence imposed, the Court amended its judgernent several times before
entering a Second Corrected Amended Judgment on March 23, 2017. ECF No. 76, 15-cr-636.
Petitioner did not appeal.
II.       PETITION AND OPPOSITION
       On May 15, 2019, Petitioner filed his motion to vacate, set aside, or correct his sentence
pursuant to 28 U.S.C. § 2255. Petitioner “contends he was misled by his counsel into believing
that an erroneous [l]oss [e]nhancement was appropriate,” thus violating his Sixth Amendment
rights. Mot. at 2. Petitioner asserts that throughout plea negotiations, his attorney (“Defense
Counsel”) “advised him that his Offense Level would be enhanced, based upon the money he
had earned during the time period of the alleged conspiracy, constituting his offense conduct
(‘GAIN’), even though the GAIN did not result in a loss to victims.” Id. at 4. Further, Defense
Counsel “advised him that he would be facing more than eighty-seven (87) months
imprisomnent, if he did not accept the plea agreement.” Id. Petitioner asserts that had Defense
Counsel advised him that a gain could only be used to calculate a sentence enhancement under
certain circumstances (i.e., when it reasonably approximates a victim’s loss), he would have
never accepted the plea offer. See Id. at 78.1



 Throughout his briefing, Petitioner asserts that his potential liability and sentence were improperly
                                                        2
        In opposition, the Government contends that the petition is time barred and, in any event,
 the Petitioner was not misled by Defense Counsel. Opp. at 7, ECF No. 7. In reply, Petitioner
 argues that his claim is not time barred because he “only became aware of tDefense Counsel’s]
 malfeasance and violative performance in January of2019.” Reply at 4, ECF No. 7. However,
 somewhat confusingly, Petitioner concedes that:

        Due to the timing of tPetitioner’s] claims being asserted more than a year after his
        case was final, the fact that he received an unreasonable sentence due to ineffective
        assistance of counsel is inadequate to qualify him for [] relief, in and of itself So
        too, the fact his conviction should be vacated for not having been able to make a
        knowing and intelligent guilty plea due to [Defense Counsel] having misled him
        as to the law, is one which also cannot be asserted at this time, absent his
        demonstrating his actual innocence.
 Id. at 28. Petitioner then argues he has met his burden of demonstrating actual innocence. Id.
III.    DISCUSSION
       A.      Habeas Petitions Under 28 U.S.C.           2255
       A prisoner in custody.     .   claiming the right to be released upon the ground that
                                      .



       the sentence was imposed in violation of the Constitution or laws of the United
       States . . . or that the sentence was in excess of the maximum authorized by law
       may move the court which imposed the sentence to vacate, set aside or correct the
       sentence.
 28 U.S.C. § 2255. This Court imposed Petitioner’s sentence. Therefore, the petition is properly
 before the Court. Before reaching the merits, however, the Court must determine if Petitioner’s
 claim is procedurally barred.
       B.      The Petition is Time Barred
       The Government contends the Motion “is time-barred because the facts supporting his
 claim were known to him when his conviction became final on February 14, 2017.” Opp. at 7.
       Motions pursuant to Section 2255 are subject to a one-year period of limitation, which
runs from the latest of:

       (1) the date on which the judgment of conviction becomes final;




calculated, and his plea was unknowing and involuntary. See, e.g., Mot. at 4, 8. The Court understands
these arguments as derivative of Petitioner’s claim that he received ineffective assistance of counsel due
to Defense Counsel’s failure to investigate and press these issues. See, e.g., Reply at 4 (“[Petitioner’s]
Motion is based on the fact that his Counsel misled him . . .“). In any event, it does not matter whether
Petitioner intended the claims to be derivative or to stand alone, as the procedural deficiencies described
below apply equally to each of the justifications Petitioner sporadically raises.

                                                    3
           (2) the date on which the impediment to making a motion created by governmental
           action in violation of the Constitution or laws of the United States is removed, if
           the movant was prevented from making a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the Supreme
           Court, if that right has been newly recognized by the Supreme Court and made
           retroactively applicable to cases on collateral review; or

           (4) the date on which the facts supporting the claim or claims presented could have
           been discovered through the exercise of due diligence.
Id.   §   2255(f).
       Here, the “facts supporting [Petitioner’s] claim,” Id., are Defense Counsel’s (1) advice
regarding Petitioner’s potential punishment if convicted at trial, based on the (allegedly
incorrect) belief that Petitioner’s significant financial gain could result in a sentence
enhancement; and (2) failure to object to and investigate the loss amount used to justify a
sentence enhancement, Mot. at 7-9. Petitioner received that advice—and Defense Counsel failed
to press the loss/gain issue—before he entered his guilty plea. Put another way, when
Petitioner’s judgment of conviction became final, he knew (or could have discovered through
due diligence) all the facts he relies on here to challenge the conviction and sentence.
Accordingly, the one-year period of limitation ran from “the date on which the judgernent of
conviction bec[a]me[] final.” 28 U.S.C. § 2255(f). Petitioner waited more than a year afier his
conviction became final to file the present motion. Compare Second Corrected Amended
Judgment (filed March 23, 2017), ECF No. 76, 15-cr-636. wit/i Motion (filed May 16, 2019);
see also Clay v. United States, 537 U.S. 522, 525 (2003) (“[A] judgment of conviction becomes
final when the time expires for filing a petition for certiorari contesting the appellate court’s
affirmation of the conviction.”). Therefore, unless another fact or law rescues Petitioner’s
motion, it is time baned.
           C.        Discovery of Case Law and an Article Do Not Save the Petition
       Petitioner argues his motion is “tirnely[] and equitable tolling is warranted. to preclude.
                                                                                         .   .



a complete miscarriage of justice” because he did not discover “relevant case law regarding
sentencing enhancements in CAN-SPAM offenses, which directly contradicts [Defense
Counsel’s] statements,” until January 2019. Mot. at 2. Petitioner also cites an article (“Article”)
that purportedly “refutes the Government’s accusations.” Mot. at 3. The Article quotes a victim-
company spokesperson’s statement that “the company reviewed the information provided to it
in the case and found no evidence any customer information was compromised or its systems
were affected.” Id. & Ex. 2, available at https :/..www.palmheachposLcom/husiness hoca




2
  Petitioner also argues that “[t]he Government has impeded [his] pursuit of exculpatory material.” Mot.
at 3. However, other than baldly asserting that the Government refused to provide information
concerning his case pursuant to Freedom of Information Act requests, Petitioner does not articulate how
the Government has improperly impeded his pursuit of exculpatory material. Without some explanation
                                                   4
        The discovery of case law does not extend the period of limitations, except when the
Supreme Court recognizes new rights. See 28 U.S.C. § 2255(f)(3). As Judge Easterbrook put it
while analyzing practically identical language contained in Section 2244: “Time begins when
the prisoner knows (or through diligence could discover) the important facts, not when the
prisoner recognizes their legal significance.” Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000),
as amended (Jan. 22, 2001). Here, the important facts (i.e., the facts supporting the claim) were
Defense Counsel’s advice and failure to press the loss issue. Because those facts occurred prior
to Petitioner’s conviction becoming final, they do not extend the period of limitations. See 28
U.S.C. § 2255(f); Clay, 537 U.S. at 525.
        Petitioner’s reference to the Article quoting one of the victim’s spokespeople is equally
unpersuasive. First, as noted, Petitioner’s motion is based on Defense Counsel’s allegedly faulty
advice and failure to press the “loss” issue. But all the facts material to those claims were known
to Petitioner, or could have been reasonably discovered, at or shortly after he entered his guilty
plea. Thus, even assuming Petitioner did not discover the Article until recently, that discovery
did not restart the period of limitation. See 28 U.S.C. § 2255(0.
        Second, assuming argitendo that Petitioner’s claim is based on facts set forth in the
Article, and assuming further that Petitioner learned of the Article within a year of filing suit,
his claims are still time barred. Section 2255(0(4) only prevents the limitations period from
running until the relevant facts “could have been discovered through the exercise of due
diligence.” Id. The Article was posted on November 8, 2016, and updated the next day. See
Article. Petitioner did not seek relief until May 2019. Regardless of when Petitioner actually
read the Article, it “could have been discovered through the exercise of due diligence” well
before May 2018. See 28 U.S.C. § 2255(f)(4). Accordingly, the Petition remains time barred.
        D.      Petitioner failed to Demonstrate Actual Innocence
       On reply, Petitioner argues that because he is actually innocent, the Court should consider
the merits of his motion despite its untimeliness. Reply at 28. In support, he argues the
Govermnent failed to “establish[] the requisite elements” of the crimes to which he pled guilty.
Id. As to count one, Petitioner contends the Government failed to establish “a loss in excess of
$5,000.” Id. Similarly, for count two, he argues the Government failed to establish a loss in
excess of $1,000. Id. Petitioner argues count three is similarly “unsustainable, due to the
underlying offenses not having the requisite element.” Id. at 28-29.



of how the Government’s conduct was improper (or how the movant was prevented from making the
present Motion due to the Government’s conduct), this argument is insufficient to toll or extend the
period of limitations. See 2$ U.S.C. § 2255(f)(3).
 This is not to say new case law can never reset the period of limitations. In addition to the manner laid
out in Section 2255(f)(3) (i.e., new Supreme Court recognized rights), when a legal decision itself is the
fact that provides a right to relief, petitioners have a year to file suit. See Johnson v. United States, 544
U.S. 295, 30$ (2005) (notice of vacatur of state court judgment against the petitioner “is the event that
starts the one year running”). However, mere discovery of a legal principle or a new appreciation for
the legal significance of old facts are not enough. See Owens, 235 F.3d at 359.

                                                      5
       Under what has been dubbed the “miscarriage ofjustice exception,” “a credible showing
of actual innocence may allow a prisoner to pursue his constitutional claims    .   on the merits
                                                                                    .   .




notwithstanding the existence of a procedural bar to relief.” McQuiggin v. Perkins, 569 U.S.
383, 392 (2013) (discussing nearly identical provisions in Section 2244); United States v.
Springer, 875 f.3d 968, 976 (10th Cir. 2017), cert. denied, 13$ S. Ct. 2002 (201$) (applying
i’vfcQuiggin in Section 2255 context). ‘“Actual innocence’ means factual innocence, not mere
legal insufficiency.” Bottsley v. United States, 523 U.S. 614, 615 (1998). “To invoke the
miscarriage ofjustice exception.   .  a petitioner ‘must show that it is more likely than not that
                                       .   ,


no reasonable juror would have convicted him in the light of the new evidence.” McQttiggin,
569 U.S. at 399 (quoting Schhtp v. Delo, 513 U.S. 298, 327 (1995)).
       Here, Petitioner’s claims of actual innocence are not credible because the element he
claims the Govermuent failed to satisfy—victim losses of $1,000 or $ 5,000—is not a necessary
element of the crimes to which he pled guilty. Therefore, Petitioner has not shown that no
reasonable juror could convict him, even considering the “new” evidence presented. See id.
        Count one charged Petitioner with conspiracy to commit an offense or defraud the United
States in violation of 18 U.S.C. § 371. The underlying offenses of the conspiracy were violations
of 18 U.S.C. § 1029(a)(2) & (c)(l)(a)(i) & 1030(a)(4), (5)(A), (c)(3)(A), (c)(4)(A)(i)(VI)
& (c)(4)(B). See Superseding Indictment at 2-3. Section 1029(a)(2) prohibits fraudulently
obtaining anything of value aggregating $1,000 or more during a one-year period. And Section
1029(c)(1)(a)(i) sets the punishment for a Section 1029(a)(2) violation. Therefore, no applicable
provision of 18 U.S.C. § 1029 requires that the Government prove a victim’s $5,000 loss.
        As to the relevant portions of 18 U.S.C. § 1030, only Subsection l030(a)(4) sets forth any
 monetary threshold. But that threshold applies to the value of unauthorized computer use when
 such use is the only thing wrongly obtained, not the victim’s loss amount. See 18 U.S.C.
 § 1030(a)(4)(making it a crime to “knowingly and with intent to defraud, access[] a protected
 computer without authorization. and. obtain[] anything of value, an less the object of the
                                  .    .       .   .



frattd and the thing obtained consists only of the ttse of the computer and the value of such ttse
 is not more than $5, 000 in any 1-year period.” (emphasis added)). As to the other subsections
 noted in the Indictment, Subsection 1030(a)(5)(A) has no monetary threshold; Subsection
 1030(c)(3)(A) simply provides the applicable punishment for a violation Subsection 1030(a)(4);
 and Subsection l030(c)(4)(A)(i)(VI) relates to crimes affecting more than ten protected
 computers during a one-year period. Therefore, no applicable provision of 18 U.S.C. § 1029
 or 1030 include a $5,000 victim loss threshold as an element.
        As to count two (Conspiracy to Commit fraud and Related Activity in Connection with
Electronic Mail), the Superseding Indictment charges violations of 18 U.S.C. § 1037(a)(1) &
(3)-(4), (b)(2)(A) & (2)(C)-(E). The substantive provisions—Subsections 1037(a)(1) & (3)-(4)
do not include a $5,000 loss threshold: Subsection 1037(a)(1) prohibits unauthorized access to
a protected computer for the transmission of commercial emails; Subsection 103 7(a)(3) relates
to header infonriation in multiple messages; and Subsection 103 7(a)(4) relates to the registration
of user accounts or domain names. None require a victim to lose $5,000 or more.
        The provisions in Subsection 1037(b) merely set forth the punishments for substantive
violations in Subsection 1037(a). Under those provisions, a defendant can be sentenced to a fine

                                                       6
or up to three years irnprisomiient, or both, if: (1) the conduct is barred by Subsection (a)(l), id.
§ 1037(b)(2)(A); (2) the volume of ernails sent exceeded various thresholds, Id. § 1037(b)(2)(C);
(3) “the offense caused loss to one or more persons aggregating $5,000 or more in value during
any 1-year period,” Id. § 1037(b)(2)(D); or (4) “as a result of the offense any individual
committing the offense obtained anything of value aggregating $5,000 or more during any 1-
year period,” id. 1037(b)(2)(E). Significantly, the provisions of Subsection § 1037(b)(2) are
separated by the disjunctive “or.” Therefore, the penalty imposed by that subsection is
applicable if a defendant violated Subsection 1037(a)(1) or the volume of sparn emails exceeded
the listed thresholds or the offense caused a $5,000 loss or any individual gained $5,000.
Accordingly, a victim’s loss of at least $5,000 was not a necessary element of count two or the
punishments applicable under 18 U.S.C. § 1037(b). Indeed, in the written plea agreement,
Petitioner stipulated that he gained $1,346,442 through his criminal conduct. ECF No. 55 at 10,
l5-cr-626. Therefore, the punishment provided under Subsection 1037(b)(2) was applicable
regardless of any victim’s loss. See 18 U.S.C. 1037(b)(2)(E).
        As Petitioner’s argument regarding count three is derivative of his position that the
Govermnent failed to prove a necessary element of counts one and two, the Court need not
address it separately. In any event, at best, Petitioner asserts the Government failed to present
evidence of certain portions of the crimes to which he pled guilty. That is not the standard
applied to claims of actual innocence to excuse a procedural bar. See McQtdggin, 569 U.S. at
392, 400. Even accepting Petitioners view of the criminal code, the Court is not convinced that
the victims’ loss was, in fact, less than $5,000. See Hearing Transcript at 18:6-10; ECF No. 82
at 12-13, 15-cr-626.
IV.     CONCLUSION
       For the reasons set forth above, Petitioner Timothy Livingston’s Motion pursuant to 28
U.S.C. § 2255 is barred by the one-year limitation period. The period of limitation began
running from the date Petitioner’s conviction became final. See id. § 2255(f). Petitioner failed
to present any facts or law that would reset or toll the clock.
        As the Motion and other files and records conclusively show that Petitioner is not entitled
to relief, no hearing is necessary. See Washington v. United States, 13-cv-0275, 2014 WL
7405754, at *2 (D.N.J. Dec. 29, 2014). Further, Petitioner did not respond to the Govermnent’s
request that the Court not issue a certificate of appealability (“COA”). Opp. at 9. Accordingly,
no COA will issue. See Bagot v. Ashcroft. 398 F.3d 252, 256 (3d Cir. 2005) (discussing waiver
in Habeas cases). Even if Petitioner sought a COA, it would be inappropriate because no ‘jurists
of reason could conclude that the District Court’s dismissal on procedural grounds was debatable
or incolTect.” Slack v. McDaniel, 529 U.S. 473, 485 (2000) (discussing 28 U.S.C. § 2253).
        Accordingly, Petitioner’s Motion is DENIED. An appropriate order follows.




Date:   NovemberL     2019                         WIM J. 1IARTINI, U.S.D.J.
